United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 02-2092
                                 ___________

Beau T. Berge,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa
Greg VanLangen; Brett Shatto;         *
Larry Lamack; Eric Milburn,           *    [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                         Submitted: January 7, 2003

                             Filed: January 13, 2003
                                  ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Iowa inmate Beau T. Berge appeals from the final judgment entered in the
District Court for the Northern District of Iowa dismissing his 42 U.S.C. § 1983
action under 28 U.S.C. § 1915A(b). For the reasons discussed below, we affirm in
part and reverse in part.

     In his pro se complaint, Berge named Estherville Law Enforcement Center
(ELEC) Investigator Greg VanLangen, ELEC Sergeant Brett Shatto, ELEC Chief Eric
Milburn, and Emmet County Sheriff Larry Lamack. He alleged that VanLangen
arrested him based on evidence “that was false and unconstitutionally acquired,” that
the evidence was derived from “a non-testimonial identification procedure,” and that
VanLangen filed a sworn affidavit which contained false information received from
a confidential informant, which led to Berge’s arrest, all in violation of Iowa state
laws and the Fourth Amendment. Berge alleged that Shatto, Milburn, and Lamack
“were all [adequately] involved in this case as well.” Berge was detained three
months until charges were dropped.

       The district court held that Berge failed to state a violation of a constitutional
or federal statutory right, and dismissed his complaint. The district court did not rule
on Berge’s pending motion for appointment of counsel.

       A complaint must include only “a short and plain statement of the claim
showing that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). Here,
Berge’s complaint can fairly be read as alleging that VanLangen knew the
information provided in the affidavit was false and thus a violation of Berge’s Fourth
Amendment rights. See Lambert v. City of Dumas, 187 F.3d 931, 935 (8th Cir. 1999)
(holding Fourth Amendment protects right to be free from arrest without probable
cause); Moody v. St. Charles County, 23 F.3d 1410, 1411-12 (8th Cir. 1994) (holding
allegation that false affidavit was basis for arrest warrant is sufficient to state § 1983
Fourth Amendment claim against affiant officer); Burk v. Beene, 948 F.2d 489, 494-
95 (8th Cir. 1991) (§ 1983 suit; holding officer who was aware affidavit was
untruthful “should have known [it] would violate the accused’s constitutional
rights”).

       As to Shatto, Milburn, and Lamack, however, Berge failed to specify in his
complaint how any of them violated a protected right. See Martin v. Sargent, 780
F.2d 1334, 1338 (8th Cir. 1985) (holding that to state § 1983 claim against defendant,
plaintiff must allege that defendant “was personally involved in or had direct
responsibility for incidents that” resulted in injury).

                                           -2-
       Accordingly, we reverse the dismissal of Berge’s complaint as to VanLangen,
we affirm the dismissal as to the other defendants, and we remand this case to the
district court for further proceedings. On remand the district court should consider
Berge’s motion for appointment of counsel.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-